520 S.E.2d 108 (1999)
In re the Foreclosure of a Deed of Trust of Jamie ESPINOSA and Wife, Cheri Espinosa
v.
Hayes MARTIN, Trustee and Robert Tucker, Substitute Trustee.
No. COA98-1491.
Court of Appeals of North Carolina.
October 19, 1999.
*110 John R. Sutton, Candler, for Blue Ridge Savings Bank, Inc., petitioner appellant.
Hunter, Large & Sherrill, P.L.L.C., by Raymond D. Large, Jr. and Diane E. Sherrill, Sylva, for Jamie Espinosa and wife, Cheri Espinosa, respondent appellees.
HORTON, Judge.
An action for foreclosure under power of sale provides an alternative to *111 "costly and ... time-consuming ... foreclosure[s] by action...." In re Watts, 38 N.C.App. 90, 94, 247 S.E.2d 427, 429 (1978). At the initial hearing before the clerk of superior court, the clerk is to "find the existence of a `(i) valid debt of which the party seeking to foreclose is the holder, (ii) default, (iii) right to foreclose under the instrument, and (iv) notice to those entitled....'" Id. at 93, 247 S.E.2d at 429. See also N.C. Gen. Stat. § 45-21.16(d) (1996). The role of the clerk is limited to making findings on those four issues. If the foreclosure action is appealed to the superior court for a de novo hearing, the inquiry before a judge of superior court is also limited to the same issues. Id. at 94, 247 S.E.2d at 429.
Here, the issue before the superior court on appeal was whether there was a "valid debt" of which the Bank, was the holder. The superior court found that Jamie Espinosa and Cheri Cagle Espinosa did not execute any of the loan documents in question, including the promissory notes. None of the parties to this appeal disagree with that finding, appellant Bank contending that Charles E. Cagle, father of Cheri Cagle Espinosa, forged the signatures of the Espinosas in order to secure the loans in question. We note that the superior court did not make a finding as to the identity of the forger of the loan documents, that question not being relevant to the limited issues before that court on appeal. Even if we assume for the purposes of argument that Cheri Espinosa's father, Charles E. Cagle, forged the instruments in question, our reasoning and decision would remain the same.
The Bank argues, however, that even if the Espinosas did not participate in the loan transactions, they ratified the loan transactions by retaining the benefits of those transactions after learning that their signatures had been forged on the loan documents. We disagree, and affirm the judgment of the superior court.
We have defined ratification as
"the affirmance by a person of a prior act which did not bind him but which was done or professedly done on his account, whereby the act, as to some or all persons, is given effect as if originally authorized by him." Restatement (Second) of Agency § 82 (1958). "Ratification requires intent to ratify plus full knowledge of all the material facts." Contracting Corp. v. Bank of New Jersey, 69 N.J. 352, 361, 354 A.2d 291, 296 (1976). It "may be express or implied, and intent may be inferred from failure to repudiate an unauthorized act ... or from conduct on the part of the principal which is inconsistent with any other position than intent to adopt the act." Id.
American Travel Corp. v. Central Carolina Bank, 57 N.C.App. 437, 442, 291 S.E.2d 892, 895, disc. review denied, 306 N.C. 555, 294 S.E.2d 369 (1982).
"[T]o constitute ratification as a matter of law, the conduct must be consistent with an intent to affirm the unauthorized act and inconsistent with any other purpose." Id. at 443, 291 S.E.2d at 896. The superior court found no evidence that any portion of the loan proceeds passed to the Espinosas, or that they knew of the loan transactions until the foreclosure was instituted and those findings are supported by competent evidence. Further, there was no evidence that Charles E. Cagle acted as agent of the Espinosas in obtaining the loan secured by their real property, and no evidence that any legal obligation of the Espinosas was satisfied from the loan proceeds. Further, the trial court found that none of the loan proceeds were used to purchase the real property deeded to the Espinosas, and that they did not directly or indirectly benefit from the loan transactions in any way. Those additional findings are also supported by competent evidence of record. The trial court concluded that the Bank failed to prove by the greater weight of the evidence that "Jaime [sic ] and Cheri Espinosa, or either of them, knew all of the facts material to the loans in question prior to the time of the institution of this foreclosure proceeding." Further, the trial court concluded that the Espinosas "did not ratify any of the transactions or documents associated with the loans in question."
The Bank contends that as a matter of law the Espinosas ratified the loan transactions by retaining the Jenkinson and Cagle properties *112 after they learned that their signatures had been forged on the loan transactions. The Bank bases its contention on the decision of our Supreme Court in O'Grady v. Bank, 296 N.C. 212, 250 S.E.2d 587 (1978). In O'Grady, one Pridemore had a power of attorney given him by Stewart. Based on that power of attorney, Pridemore signed Stewart's name to a promissory note. The Supreme Court held that Pridemore's action exceeded his authority as set out in the power of attorney, thus Stewart's signature on the note was clearly unauthorized. However, the case was remanded to the trial court to determine whether Stewart ratified the unauthorized actions of Pridemore by (1) taking control of bank accounts containing a portion of the loan proceeds, (2) with knowledge of the source of funds in the bank accounts, and (3) with knowledge that his name had been signed on the promissory note by Pridemore. Id. at 235-36, 250 S.E.2d at 602. The present case is clearly distinguishable from O'Grady. Here, there is no finding that Charles E. Cagle, or anyone else, acted as an agent for the Espinosas in the loan transactions; nor that they received, directly or indirectly, any of the loan proceeds; nor that they had any knowledge that anyone had signed their names on the loan documents until the foreclosure proceeding was instituted against them. O'Grady is clearly factually distinguishable, and does not support the Bank's argument.
We have carefully examined the other authorities cited by the Bank, but find that those cases involve principal-agent relationships and the liability of a principal for unauthorized acts of its agent. Bank v. Grove, 202 N.C. 143, 162 S.E. 204 (1932) (agent borrowed money on behalf of his principal without authority, but agent used it to satisfy legal obligations of his principal; principal retained the benefit of those payments and was deemed to have ratified the acts of the agent); Christian v. Yarborough, 124 N.C. 72, 32 S.E. 383 (1899) (where agent exceeds his authority, principal must either ratify the whole transaction, or repudiate the whole; may not merely ratify the portions to his advantage). Here, the trial court found no evidence of any principal-agent relationship, either actual or implied, between the Espinosas and Charles E. Cagle.
Finally, the Bank argues that it would be grossly inequitable to allow the Espinosas to retain the land free of any obligation for the loan in question. That question was not properly before either the clerk or the trial court in this foreclosure proceeding, and therefore is not before us on appeal. In Watts, the mortgagors successfully raised an equitable defense in a foreclosure proceeding before the superior court, but we reversed the action of the superior court on appeal. We noted that
[a] power of sale provision in a deed of trust is a means of avoiding lengthy and costly foreclosures by action. 389 F.Supp. at 1258; 10 Thompson on Real Property, § 5175, p. 204 (1957); Note, Power of Sale Foreclosure After Fuentes, 40 U. Chi. L.Rev. 206 (1972). To construe the statute so as to provide a full hearing on matters at issue other than those before the Clerk would make the foreclosure by power of sale as costly and as time-consuming as foreclosure by action, since a mortgagor could obtain a full hearing on all issues merely by appealing to the Superior Court for a hearing de novo. It is clear that the legislature did not intend such a result. The Clerk of Superior Court is limited to making the four findings of fact specified in the statute, and it follows that the Superior Court Judge is similarly limited in the hearing de novo. See G.S. 1-276 which limits appeals to "matters in controversy" before the Clerk.

* * * * * *
The trial judge in the case sub judice exceeded the permissible scope of review at the hearing de novo by invoking equitable jurisdiction to enjoin the foreclosure sale.
Watts, 38 N.C.App. at 94-95, 247 S.E.2d at 429-30. In the case before us, the superior court correctly declined to address the Bank's argument for equitable relief, as such an action would have exceeded the superior court's permissible scope of review in this foreclosure action.
*113 We have carefully reviewed the other arguments and assignments of error brought forward by the Bank, but find them to be without merit. Despite its contentions to the contrary, the Bank received a fair and impartial hearing before an able trial court. The findings made by the trial court are supported by competent evidence, and the conclusions of law are supported by the findings and correctly apply applicable statutes and case law. Accordingly, the judgment of the superior court is
Affirmed.
Judges GREENE and TIMMONSGOODSON concur.